927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dana R. TINNEN, Appellant,v.G. Allen DALE, Esq.
No. 90-7063.united States Court of Appeals, District of Columbia Circuit.Feb. 7, 1991.

DISMISSED.
Before MIKVA, Chief Judge, and HARRY T. EDWARDS and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the order to show cause, the acknowledgement of receipt, and the motion to dismiss, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the motion to dismiss be granted.  The district court's order denying Tinnen's motion for appointment of counsel is neither a final order nor an immediately appealable collateral order.    See Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.